— In a negligence action to recover damages for personal injuries, etc., defendant appeals from a judgment of the Supreme Court, Queens County, entered December 26, 1967 in favor of plaintiffs on the issue of liability, upon the trial court’s decision setting aside a jury verdict for defendant and directing entry of such judgment, pursuant to CPLR 4404 (subd. [a]). Judgment reversed, on the law and the facts and in the interests of justice, and a new trial ordered, with costs to appellant to abide the event. In our view, the trial court erred in directing the entry of judgment in favor of plaintiffs as a matter of law. We conclude, however, that the verdict returned by the jury was against the weight of the evidence and that .the interests of justice require a new trial. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.